Citation Nr: 1747527	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2017 statement, the Veteran requested that all of his updated medical treatment records from the Temple VA Medical Center (VAMC), part of the Central Texas Health Care System, be reviewed.  The most recent VA medical treatment records are dated in November 2012.  The Board finds that a remand is required to obtain the identified VA medical treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In connection with the Board's June 2017 remand, a VA addendum opinion was provided in August 2017.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As part of the examiner's rationale, it was reasoned that the July 1980 upper endoscopy (EGD) completed during service effectively ruled out diagnoses of gastroesophageal reflux disease (GERD) and/or Barrett's esophagus.  However, a November 1981 report of medical examination shows complaints of frequent indigestion since August 1981 and treatment with antacids and continued stomach trouble treated with Mylanta.  The Board finds that the examiner's rationale is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the examiner cited to the normal July 1980 EGD, the examiner did not discuss the significance, if any, of subsequently reported symptoms of frequent indigestion and chronic stomach trouble.  An addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from November 2012 to the present from the Central Texas Veterans Healthcare System.

2.  Request a VA addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of the Veteran's gastrointestinal disability.  The claims folder must be made available for review.  Following review of the claims folder, the examiner must respond to the following:

Is it at least as likely as not (50 percent probability or higher) that any gastrointestinal disability, including but not limited to hernia, Barrett's esophagus, and GERD, was incurred in or otherwise related to active service?

In providing the opinion, the examiner is asked to discuss the service medical treatment records which noted chronic upset stomach, epigastric discomfort, stomach cramps and pain, sleep disturbances caused by stomach pain, indigestion, and the use of antacids.  Specifically, the examiner is asked to address the November 1981 separation report of medical examination which noted continued stomach trouble with the use of Mylanta and indigestion with use of antacids and whether these complaints are related to any current gastrointestinal disability, including whether such complaints were early manifestations of a subsequently diagnosed disability.  In addition, the examiner must address the Veteran's statements and his wife's statements concerning chronic symptoms since active service. 

Rationale must be provided for all opinions reached.

3.  Following completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



